DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schmitt on 22 July 2021.
The application has been amended as follows: 
	Please amend the claims as seen in the attached document.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Specifically, in regard to the previously applied Kim reference which teaches an aqueous aluminum air battery, the claims distinguish from this reference in requiring a secondary aluminum ion battery, which is different than an air battery as shown in Faegh et al. “Practical assessment of the performance of aluminium battery technologies” cited in the most recent IDS.  
the transport comprises reversibly inserting the polyatomic ion comprising aluminum into the material of the first electrode during charge and discharge of the battery” as nowhere in the prior art as a whole is an aluminum ion secondary battery with an aqueous electrolyte taught or suggested which can intercalate polyatomic ions into the electrode material as required by the instant claims as amended herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723